ITEMID: 001-57750
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1992
DOCNAME: CASE OF MONACO v. ITALY
IMPORTANCE: 2
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings;Interest - claim dismissed
JUDGES: C. Russo;N. Valticos
TEXT: 9. Mrs Angelina Monaco is an Italian national and resides at Subiaco (Rome). She is unemployed. The facts established by the Commission pursuant to Article 31 para. 1 (art. 31-1) of the Convention are as follows (paragraphs 16-20 of its report):
"16. On 28 February 1985 the applicant took proceedings against the Istituto Nazionale della Previdenza Sociale (INPS) before the Rome magistrate’s court (pretore) in order to establish her disability pension right.
17. The investigation began at the hearing of 5 June 1985, when the magistrate’s court called for a medical opinion. On 25 October 1985 the medical opinion was lodged with the registry, and the hearing of 30 October 1985 before the magistrate’s court ended with the dismissal of the applicant’s claim. The text of the decision was lodged with the registry on the same day.
18. On 16 September 1986 the applicant appealed against the above decision and on 29 September 1986 the presiding judge of the Rome District Court fixed the hearing before the competent court chamber for 19 October 1988. On that date, the court called for a further medical opinion and adjourned the case to 1 March 1989.
19. On a date which has not been specified" - according to the information provided to the European Court by the participants in the proceedings the date in question was 1 March 1989 - "the Court allowed the applicant’s claim. The text of the decision was lodged with the registry on 27 November 1989.
20. It does not appear that an appeal was filed against that decision in the Court of Cassation."
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
